Citation Nr: 1100069	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for constipation, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which, in pertinent part, denied the above claims.

The issues of entitlement to service connection for 
hemorrhoids and diverticulitis have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND


Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran has claimed that he is entitled to service connection 
for chronic constipation.  In a March 2009 VA examination report, 
it was noted that the Veteran has had worsening constipation over 
the past five to six years.  It was also noted that he was taking 
Senna and Metoclopramide, and that he had one bowel movement 
every day or every other day.  His medication was changed to 
Miralax at his last visit.  It was also noted that an August 2007 
colonoscopy report revealed scattered diverticula and two polyps.  
Esophagogastroduodenoscopy in February showed a small hiatal 
hernia.  Finally, the examination report notes that on Miralax, 
his constipation has resolved, and he has one good bowel movement 
every day.  However, in a May 2010 statement, the Veteran stated 
that his constipation has not resolved, and it is still a 
difficult ordeal for him.

The Board notes that the Veteran has raised claims of entitlement 
to hemorrhoids and diverticulitis, which are currently being 
referred to the RO for appropriate development.  He is also 
currently service connected for gastroesophageal reflux disease, 
rated under Diagnostic Code 7346, the code for rating hiatal 
hernias.  In this regard, there are diseases of the digestive 
system, particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 
38 C.F.R. § 4.113 (2010).

Disabilities of the digestive system are rated in accordance with 
38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that 
ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  As noted 
previously, the Veteran's gastroesophageal reflux disease is 
rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, hiatal hernia.  Hemorrhoids are rated under Diagnostic 
Code 7336.  There is no one code for rating constipation, but it 
is listed as a symptom of irritable colon syndrome, which is a 
possible diagnostic code for rating diverticulitis.  

In light of this information, it is unclear whether constipation 
should be considered a chronic disability, or whether it should 
be considered a symptom of a disability, such as either 
gastroesophageal reflux disease, which is already service-
connected, or hemorrhoids or diverticulitis, which are being 
referred to the RO herein.  As such, a VA examination with 
medical opinion is necessary.

With respect to the Veteran's claim for entitlement to service 
connection for erectile dysfunction, the Board notes that the 
Veteran argued (in a May 2010 statement) that although erectile 
dysfunction preceded his diabetes mellitus (and coincided with 
high blood pressure medication taken back in 1988 or 1989), the 
Veteran was subsequently switched off of the medication, and the 
impotency cleared up in 1991 or 1992.  He indicates that he had 
no erectile dysfunction thereafter until he developed full blown 
diabetes in 2003 or 2004.

The Board notes that compensable complications of diabetes are to 
be rated separately unless they are part of the criteria used to 
support a 100 percent disability rating.  Noncompensable 
complications are considered part of the diabetic process under 
diagnostic code 7913.  See Note (1).  The Veteran's diabetes is 
currently rated as 20 percent disabling, and he has separate, 
compensable ratings for peripheral neuropathy of the upper and 
lower extremities.  There is medical evidence of a diagnosis of 
erectile dysfunction, but there is no contemporaneous medical 
examination which indicates the degree of severity of the 
erectile dysfunction or its likely etiology.  

The Board notes that the Veteran is also service-connected for 
coronary artery disease.  When determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection for 
erectile dysfunction on both a direct and secondary basis in this 
appeal.

As such, a VA examination with a medical opinion is also 
necessary for the claim for service connection for erectile 
dysfunction.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of all VA 
treatment records from the Memphis, Tennessee 
VA Medical Center, dating from November 2008 
to the present, and associate them with the 
claims files.

2.  The RO/AMC shall schedule the Veteran for 
a VA gastrointestinal examination in order to 
determine the nature and etiology of any 
currently present constipation.  All studies 
and tests deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail.  

Based upon the claims file review, the 
examination results and sound medical 
principles, the examiner should provide the 
following opinions: 

(a)  Is the Veteran's constipation considered 
a chronic disability?  If so, is it at least 
as likely as not (i.e., a 50 percent or 
greater) that the Veteran's chronic 
constipation either was caused by or began 
during his period of active service.

(b)  Is it at least as likely as not (i.e., a 
50 percent or better probability) that the 
Veteran's chronic constipation is caused or 
aggravated (permanently worsened beyond 
normal progression of the disorder) by a 
service-connected disability, to include 
diabetes mellitus and coronary artery disease.  
If the examiner finds that the constipation is 
aggravated by a service-connected 
disability, the examiner should quantify the 
degree of aggravation if possible

(c)  If it is determined that constipation is 
a symptom of a disability (such as 
diverticulitis, irritable bowel syndrome, 
hemorrhoids or gastroesophageal reflux disease 
to name a few), rather than a disability in 
and of itself, the disability of which it is a 
symptom should be identified.  If that 
disability is not already service connected, 
the examiner should indicate whether it is at 
least as likely as not (50 percent or greater) 
that such a disability either was caused by or 
began during the Veteran's time in service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC shall schedule the Veteran for 
a VA examination by an appropriate physician 
to determine the nature and etiology of any 
currently present erectile dysfunction.

All studies and tests deemed necessary by the 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should state whether there is 
loss of erectile power.  Based upon the claims 
file review, the examination results and sound 
medical principles, the examiner should 
provide the following opinions: 

(a)  Is it at least as likely as not (i.e., a 
50 percent or greater) that the Veteran's 
erectile dysfunction either was caused by or 
began during active service.

(b)  Is it at least as likely as not (i.e., a 
50 percent or better probability) that the 
Veteran's erectile dysfunction is caused or 
aggravated (permanently worsened beyond 
normal progression of the disorder) by a 
service-connected disability, to include 
diabetes mellitus and coronary artery disease.  
If the examiner finds that the erectile 
dysfunction is aggravated by a service-
connected disability, the examiner should 
quantify the degree of aggravation if 
possible.  

 In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



